ORDER

PER CURIAM.
Julius Rambo appeals a final judgment of the Circuit Court of Jackson County granting Auto Club Family Insurance Company’s (“ACFIC’s”) motion to dismiss Count II of his second amended petition for failure to state a claim against ACFIC upon which relief could be granted to Rambo. Rambo contends that his second amended petition stated a valid third-party beneficiary claim against ACFIC upon which relief could be granted to him and that the trial court erred in ruling otherwise. No error of law appears and an extended opinion would have no prece-dential value; however, a memorandum explaining the reasons for our decision has been provided to the parties.
We affirm pursuant to Rule 84.16(b).